Citation Nr: 1754807	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than February 11, 2011, for the grant of service connection for diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969, to include service in the Republic of Vietnam.  His decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents coincident with his service in Vietnam.

2.  VA received the Veteran's initial claim for service connection for diabetes, claimed as secondary to herbicide agent exposure, on February 11, 2011.  

3.  The Veteran did not file a claim of entitlement to service connection for diabetes or a claim that can be reasonably construed as a claim for service connection for such disability, prior to February 11, 2011.  

4.  The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989, and did not submit a claim for service connection for diabetes between May 3, 1989, and May 8, 2001. 





CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 2011, for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C. 
§§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an effective date prior to February 11, 2011, is warranted for the award of service connection for diabetes as he has received treatment for his disability since 1997.  See January 2017 Hearing Transcript at 5; April 2013 Notice of Disagreement.  In the alternative, he states that service connection should be established from the date that VA regulations established a presumption of service connection for diabetes mellitus type II based on herbicide agent exposure.  Id.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 135 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

While the Veteran may have been diagnosed with diabetes prior to February 11, 2011, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease," including diabetes.  38 C.F.R. § 3.816.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which, in this case is May 8, 2001.  See 38 C.F.R. § 3.816(c)(1)-(3); 66 Fed. Reg. 23,166 (May 8, 2011).

Here, the Veteran served in the Republic of Vietnam during the Vietnam War era and has a diagnosis of diabetes mellitus, type II.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law. 

The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Further, he filed his original claim for service connection for diabetes on February 11, 2011 after the May 8, 2001 effective date of the regulations establishing a presumption of service connection for diabetes mellitus, type II based on herbicide exposure.  As the date the Veteran's claim was received on February 11, 2011, is later than the date entitlement arose (2001), the effective date of service connection must be February 11, 2011.  

The Veteran does not assert that he filed a claim for service connection for diabetes that had been previously denied.  See January 2017 Hearing Transcript at 6.  Further, there is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for diabetes prior to February 11, 2011.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert, supra.

Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to February 11, 2011 is not warranted.  38 C.F.R. §§ 3.400, 3.816 (2017).


ORDER

Entitlement to an effective date prior to February 11, 2011, for the award of service connection for diabetes mellitus type II is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


